Citation Nr: 1442557	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-38 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  For the period from November 22, 2006, to September 29, 2009, entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU).

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)



ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1986 to January 1989 and October 1989 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in which the RO denied TDIU and denied reopening service connection for a low back disorder.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in an August 2011 Travel Board Hearing held in San Antonio, Texas; a copy of the transcript has been associated with the file.

In March 2012, the Board reopened the claim of service connection for a low back disorder and remanded the issue of service connection for a low back disorder and TDIU for additional development.  In an October 2012 rating decision, the VA Appeals Management Center (AMC) granted TDIU effective September 29, 2009, and the Veteran was provided a supplemental statement of the case.  The remand instructions were completed, and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussion regarding compliance with the March 2012 Board Remand is included in the Duties to Notify and to Assist section below.

The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.



FINDINGS OF FACT

1.  For the period from November 22, 2006, to September 29, 2009, and resolving reasonable doubt in the Veterans favor, the Veteran is unable to secure or follow substantially gainful employment due to service-connected disabilities.

2.  The Veteran experienced low back pain, a low back muscle spasm, and a low back strain that resolved during active service.

3.  The Veteran's current low back disorder is not etiologically related to active service.


CONCLUSIONS OF LAW

1.  For the period from November 22, 2006 to September 29, 2009, the criteria for a total disability rating due to individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.15, 4.16(a), 4.19, 4.25 (2013).

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice also must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).   In the present case, the Board is granting the claim for TDIU for the period from November 22, 2006, to September 29, 2009.  This decision constitutes a full grant of the benefit sought regarding this issue; therefore, no further discussion regarding VCAA notice or assistance duties is required for the TDIU claim.

Turning to the claim for service connection of a low back disorder, VA met its duty to notify the Veteran.  In a September 2008 letter, VA informed the Veteran of the evidence necessary to substantiate the claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  This letter also provided notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. at 473.  In addition, the Veteran was provided a statement of the case in October 2009 and a supplemental statement of the case in October 2012.

VA also satisfied its duty to assist the Veteran in the development of the issue on appeal.  Service treatment records, private treatment records, VA treatment records, and lay statements have been associated with the record.  As discussed above, the Veteran was provided an opportunity to testify before a Travel Board hearing in August 2011, and an adequate VA examination was provided in September 2009, with addendum opinion in July 2012.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the issue addressed in this decision, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and to assist the Veteran.

TDIU Laws and Regulations

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2011); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

TDIU Analysis

The Veteran contends that he cannot work due to service-connected disabilities.  Specifically, the Veteran reported that the residual disabilities of a 1992 motor vehicle accident (MVA) became an impediment to employment.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated November 2006.  The Veteran also reported that he left his last employment due to his service-connected spine condition and other orthopedic conditions.  See VA Form 21-4138 Statement in Support of Claim, dated August 2007.

The Board finds that the Veteran meets the schedular requirements for TDIU consideration under 38 C.F.R. § 4.16(a); for the entire rating period he was service connected for more than two disabilities, at least one disability was rated at 40 percent or more, and his combined rating was 70 percent or more.  The Veteran has a combined rating of 70 percent from October 24, 2002, and of 80 percent from September 29, 2009.  The Veteran is service connected for the following: irritable bowel syndrome (30 percent disabling), right knee osteoarthritis (20 percent disabling), cervical spine fracture with arthritis (10 percent disabling), fracture of the left forearm (10 percent disabling), arthritis of the left wrist (10 percent disabling), residuals of a right calcareous fracture with arthritis of the right ankle and hind foot (10 percent disabling), left forearm scar (10 percent disabling), facial scars (10 percent disabling), left knee arthritis (10 percent disabling), left knee anterior cruciate ligament tear (10 percent disabling), and bilateral hearing loss (0 percent disabling).  In this case, under 38 C.F.R. § 4.16(a), the Veteran's orthopedic disabilities can be considered one disability, as they affect a single body system, and the residuals of the injuries incurred from the 1992 MVA also can be considered one disability, as they result from a common etiology or a single accident.  The combined rating for the Veteran's service-connected orthopedic disabilities is 60 percent and the combined rating for the residuals of the injuries from the 1992 MVA equals 70 percent.  As such, the Veteran meets TDIU schedular requirements.

Turning to the question of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, the Board notes that the Veteran has been unemployed since August 2003.  The Veteran worked from July 1998 to October 2000 as a taxicab driver, from June 2001 to August 2002 as a caregiver in a nursing home, and from August 2002 to August 2003 as a mechanic.  In a January 2009 statement from the Veteran's former employer at the auto repair shop, the former employer reported that the Veteran's duties included keeping the shop clean and safe to work in by cleaning spills in a timely manner, sweeping, and taking out the trash.  The former employer also reported that the Veteran's job required a lot of bending, squatting, pulling, prying, and working in very small spaces.  The former employer indicated that he was aware of the Veteran's disabilities when he was hired, however, by July 2003 it had taken a toll on the Veteran, and he had missed 1-2 days of work a week due to complaints of knee, neck, back, shoulder, and feet pain.

VA treatment records for March 2006 and July 2008 show the Veteran worked on his parents' ranch mowing (riding mower), using a weed eater, repairing fences, doing mechanical repairs, and weeding and using a rotary tiller in a garden.  There is no indication in the record that the Veteran received financial compensation for his work on his parents' ranch; moreover, employment in a protected environment such as a family business is considered marginal employment regardless of earnings.  38 C.F.R. § 4.16(a).  The Board also acknowledges that the Veteran's reported participation in the tasks listed above in a sheltered environment, in no way demonstrates that he would be capable of performing such tasks on a regular basis, and to the degree expected, in an unsheltered work environment.  In this case, the record shows that the Veteran could not perform similar physical tasks on a regular schedule to maintain his job at the auto shop.

The Veteran was provided a VA-authorized general medical examination in June 2007 to assist in determining the current severity of his service-connected disabilities and any functional impairment resulting from them.  The Veteran reported at that time that he suffered constant pain in his bilateral knees (level 7), burning, aching, and sharp in nature, which traveled to the legs, back, ankles, and feet, and could be elicited by physical activity.  The Board finds probative that the examining physician found that the Veteran's bilateral knee disabilities resulted in functional impairment that made walking difficult and limited activities: no squatting, no resting on the knees, and no heavy lifting.  While the examining physician noted there was no functional impairment from the Veteran's left forearm fracture or cervical spine fracture with arthritis, the Board also finds probative that the Veteran reported constant pain from these disabilities (level 6) that could be elicited by physical activity.  The Veteran also reported that the pain caused by the forearm fracture was localized; however, the pain resulting from the cervical fracture traveled to his back and shoulders.  The examining physician, also noted that range of motion of the cervical spine was painful especially when driving or when holding the neck down for prolong periods of time.  Similarly, the Veteran reported localized pain in his right heel that occurred twice a week while he stood or walked, lasted for days, and was crushing, aching, and sharp in nature.  While the examining physician noted that the Veteran was able to function at the time of pain with medication, and that pain was alleviated by rest, the Board finds that the totality of the pain from the Veteran's service-connected disabilities, and the need for rest to alleviate such pain, as credibly described by the Veteran, is an impediment to securing and following substantially gainful employment.  Here, the record shows pain caused by the Veteran's service-connected orthopedic disabilities, where he was performing physical tasks, resulted in him missing work and eventually led to him not being able to continue his employment. 

The Board also notes that an August 2008 Social Security Administration (SSA) decision found the Veteran disabled due to disorders of the back (lumbar degenerative disc disease) and osteoarthritis and allied disorders (bilateral knees).  The Board acknowledges that SSA determinations regarding unemployability and disability are not binding on VA; however, they may be relevant in unemployability determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  Here, the Veteran is not service connected for a low back disorder, but is service connected for bilateral knee disabilities.

In this case, the Board finds that weighing in the Veteran's favor is the physical nature of the Veteran's prior work history, the pain that resulted from activities required in his previous jobs, to include increased cervical spine pain from driving a taxicab and pain caused from squatting, lifting, pulling, and walking in the auto shop, and the Veteran's current sheltered work environment.  Weighing against the Veteran is the functional impairment caused by his nonservice-connected low back disorder, as credibly described by the Veteran and noted in VA treatment reports of record, which was found to be the primary disability for the award of SSA benefits.  Resolving reasonable doubt in the Veteran's favor, the Board finds, however, that the weight of the evidence, lay and medical, demonstrates that the Veteran's service-connected orthopedic disabilities, in and of themselves, cause pain that results in such significant functional impairment that the Veteran is unable to secure and follow substantially gainful employment.  And while the Veteran's nonservice-connected low back disorder may affect the Veteran functionally, the Board finds that the weight of the evidence demonstrates that the Veteran is be unemployable due to service-connected disabilities.  As such, the Board finds that a TDIU is warranted for the period from November 22, 2006, to September 29, 2009, and the claim should be granted.

Service Connection Laws and Regulations for a Low Back Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, lumbar spine degenerative disc disease is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Low Back Disorder Analysis

The Veteran contends that his low back disorder originated in service and that he injured his back operating heavy equipment, jumping up and down on heavy equipment, and bending to pick something up.  See Board Hearing Transcript, dated August 2011 (pp. 4-5).  The Veteran also contends that his low back disorder got worse due to the MVA he experienced in 1992 while serving in Japan.  The Veteran testified that some of the discs in his low back were shattered by the 1992 MVA, and that the medical providers overlooked his [low] back injury because of the extent of his injuries at the time.  See Board Hearing Transcript, dated August 2011 (pp. 4 and 14).

After review of the evidence, lay and medical, the Board finds that, although the Veteran experienced low back pain in October 1988 and April 1990, a low back muscle spasm in September 1991, and a low back muscle strain in August 1990, during service, the weight of the evidence demonstrates that the current low back disorder began after service and is not etiologically related to active service.  An October 1988 X-ray of the lumbosacral spine showed it was within normal limits, and a service separation examination, in October 1988, shows no indication of any residual low back issues.  A July 1989 enlistment examination indicates the Veteran had mild pes planus, but makes no mention of a low back disorder.  In April 1990, the Veteran reported that fell out of a vehicle that rolled as he was trying to get into it, and complained of mid-back pain.  X-rays of the back in April 1990 showed no deformity and no edema was noted.  The Veteran was playing Frisbee, in August 1990, when he felt a pull in his back.  The service department examiner assessed that the Veteran had a spasm at the L5-S1 area, no swelling or discoloration, and that the spinal process was intact and non-tender; he diagnosed a low back strain.  A week later, a service treatment note indicates the Veteran's low back pain was resolving.  In September 1991, the Veteran complained of low back pain for two weeks, for which he denied trauma or overuse.  Upon examination, the spine was linear with full range of motion with slight pain at full extension; the examiner assessed the Veteran had a muscle spasm and prescribed heat, over the counter pain medication, and rest.  In November 1991, lumbar spine X-rays were within normal limits.  There are no other complaints of back symptoms or treatment for back symptoms during active service of record.

The Veteran was involved in a MVA in September 1992, from which service treatment records show he had multiple abrasions about the face and forehead, fractured his left upper extremity, dislocated his left radial head, and suffered a C1 fracture and right minimally displaced calcaneal fracture.  Upon transfer from a civilian to a Naval hospital, the Veteran complained of neck pain, left forearm pain, and right foot pain; however, the service treatment record notes he had no other skeletal complaints.  Upon examination, in September 1992, there was no thoracic, lumbar, or sacral spine tenderness, and X-rays of the thoracolumbar spine were normal.  In October 1992, six weeks after the reported MVA accident, a service treatment record notes the Veteran's pes planus along with multiple traumas from the MVA, but shows no indication of any low back complaints.  A December 1992 physical therapy consultation record provides a thorough assessment of the Veteran's orthopedic issues at that time with no mention of the low back.  In a February 1993 outpatient clinic report, a service department physician from the orthopedic department noted that four months post MVA the Veteran complained of pain in his right foot, left arm, and mid-cervical region.  Six months after the MVA, in April 1993, an outpatient clinic report by the same orthopedic physician also shows no complaints or treatment for the low back.  A November 1993 Medical Board Report shows no evidence of low back complaints, symptoms, or injury.  Service treatment records in November 1994 indicate the Veteran had complaints of cervical spine pain, but had no problems bending backwards since the 1992 MVA.

After review of the evidence, the Board finds probative that there is no indication in the service treatment records that the Veteran suffered a low back injury due to the 1992 MVA, or that he complained of low back symptoms after the accident occurred.  Service treatment records demonstrate that the Veteran's thoracolumbar spine was evaluated at the time of the MVA, to include X-rays, and found to be normal.  For these reasons, the Board finds that the competent, contemporaneous medical evidence out-weighs the Veteran's more recent lay statements that his low back symptoms worsened after the 1992 MVA, and that medical providers overlooked his low back issues because of the extent of his injuries.

The Board also finds that while the Veteran is competent to report that he injured his low back in the 1992 MVA, the Board finds that his statement is not credible.  The Veteran was treated in both civilian and military hospitals regarding the multiple traumas sustained during the MVA, and service treatment records note multiple outpatient visits and physical therapy related to the MVA.  For treatment purposes following an MVA, the Veteran would be expected to give a full and accurate account of his symptoms.  The Board finds it unlikely that the Veteran would report neck, arm, knee, and foot pain, but not report low back symptoms, had the symptoms been present, when the treatment notes of record are otherwise complete.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The Board also finds that the weight of the medical evidence of record demonstrates that the Veteran had no low back symptoms for years following service separation.  In March 2006, a VA treatment record shows that the Veteran reported having "chronic" low back pain since the 1992 MVA.  The Board notes, however, that this is the first evidence of record of low back symptoms since the reported muscle spasm in September 1991.  While the Veteran is competent to report back symptoms he experienced at any time, his statements suggesting that he had continuous low back pain since the 1992 MVA are inconsistent with, and out-weighed by, his own, more contemporaneous reports of symptoms experienced following the MVA in 1992.  Such history is also inconsistent with the medical findings of record, including absence of treatment or complaints for years.  For these reasons, the Board finds the Veteran's more recent assertion of low back pain since the 1992 MVA not credible.  See Layno v. Brown, 6 Vet. App 465, 469 (1994). 

The Veteran was provided VA examinations in June 1994 and September 2009.  In June 1994 the VA examiner noted that the Veteran began having problems with his back in 1986, with pain and stiffness, as well as left shoulder pain.  The Board notes that the service treatment records show the Veteran was diagnosed with scapulocostal syndrome, unrelated to his low back.  The 1994 VA examiner diagnosed the Veteran with recurrent low back pain.  In September 2009, the VA examiner diagnosed low back pain status/post lumbar fusion L5-S1.  The 2009 VA examiner noted that while the Veteran reported the onset of his low back pain was in 1992 with an MVA, there were no medical records to support his claim; no records of evaluation or treatment for this problem.  The VA examiner also noted that he reviewed the Veteran's private treatment records, service treatment records (beginning in the late 1980s), and VA treatment records.  The 2009 VA examiner opined that the current lumbar problems were less likely as not (less than 50/50 probability) caused by or a result of the 1992 MVA, as the record does not support the claim, and that while the Veteran had several lumbar "'sprains'" during active service, there is no mention in the record of injury to the lower back at that time.  In a July 2012 addendum opinion, the same VA examiner opined that the claimed low back disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner explained that the minor lumbar strains sustained by the Veteran during active service resolved and he returned to full activity, including running and playing Frisbee without back complaints until many years later.

The Board finds that the Veteran is not competent to opine that the current low back disorder is etiologically related to the back pain or muscle strains in active service.  As a lay person the Veteran lacks the training and medical expertise to make such a complex determination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board assigns the Veteran's statements, as they regard a relationship between current low back symptoms and active service, no probative value.

In light of the above reasons, the Board finds that the weight of the competent, credible, and probative evidence, lay and medical, demonstrates that the Veteran's current low back disorder is not etiologically related to active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

For the period from November 22, 2006, to September 29, 2009, a total disability rating due to individual unemployability is granted.

Service connection for a low back disorder is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


